 In the Matter of RuB-R ENGRAVING COMPANYandAMERICANFEDERATION OF LABORCase No. 141-CA-41.-Decided April 17, 1950DECISIONANDORDEROn November 7, 1949, Trial Examiner Isadore Greenberg issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other alleged unfair laborpractices, and recommended dismissal of these allegations of the com-plaint.Thereafter the Respondent filed exceptions and the GeneralCounsel filed exceptions together with a supporting brief.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and the General Counsel's brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, insofar as they are con-sistent with this Decision and Order.The Trial Examiner concluded, and we agree, that Wilson andVenable were both discriminatorily discharged because of their activ-ity on behalf of the American Federation of Labor, herein calledA. F. L. In so agreeing, we note in particular the following circum-stances, fully described in the Intermediate Report: (1)W. G. Hensel-meier's discovery of the union application card of Venable, an em-ployee who worked in another room in another department, nearWilson's desk in the typesetting department; (2) Henselmeier's con-tinuous scrutiny of Wilson thereafter and until his precipitate dis-charge of Wilson in mid-Monday morning; (3) the virtually simul-taneous discharge of Venable; (4) the complete absence of any ex-planation of the unusual timing of these discharges; (5) the lack of89 NLRB No. 66.475 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerit in the Respondent's asserted reasons for the discharges; (6) theA. F. L.'s written demand for recognition on the preceding Friday ;and (7) the Respondent's coercive antiunion statements, including athreat of reprisal against union adherents.The Trial Examiner, however, based no unfair labor practices onWilson's discharge because of his finding that Wilson was a super-visor,within the meaning of the Act.Without otherwise passingupon the legal sufficiency of the Trial. Examiner's reasoning, we dis-agree with his conclusion that Wilson was in fact a supervisor, withinthe meaning of the Act.While Wilson appeared to be cloaked withsome indicia of supervisory status, we are not satisfied on the recordas a. whole that he exercised such authority as would warrant findinghim to be a supervisor.Wilson vas a journeyman in a well-recognized craft and workedat his trade in the typesetting department, which included only 4apprentice typesetters who were participating in a government sup-ported training program.Except for a short period after Wilsonwas first promoted to the job he had at the time of his discharge,he was the only journeyman in the typesetting department.' ' It is truethat some proportion of Wilson's time was devoted to directing andinstructing the apprentices in connection with their work, but the evi-dence fails to preponderate that the relationship was anything otherthan that between master craftsman and apprentice?The plant was small, employing only about 13 or 14 rank-and-fileworkers.Notwithstanding the fact that it had 3 functional depart-ments, the record indicates that the 2 Henselmeiers relinquished little,if any, authority to Wilson other than technical direction.Thus,authorization of overtime, although perhaps communicated to theemployees by Wilson, was retained entirely within the control of theHenselmeiers.Likewise, requests for permission for absences becauseof sickness or other causes were presented directly to one of the Hensel-meiers and not to Wilson.Even though work assignments to theapprentices may have been frequently made by Wilson, the recordshows that in many instances such assignments were made directlyby one of the Henselmeiers or the office girl.Finally, it is significant1 As found bythe Trial Examiner,Goelz,also a journeyman,worked in the department fora short time after Wilson'spromotion in June 1946.The record indicates that theRespondent instructedWilson not to give orders to Goelz.On one occasion,Wilsonrequested her to help the apprentices put away some type and she refused.Wilson, how-ever, did not attempt to discipline her.The matter was referred to the Henselmeiers whoapparently told her to do the work in question.She complied and shortly thereafter quit.8SeeGeneral Steel Tank Company,81 NLRB 1345, 1347;Atlanta Coca-Cola BottlingCompany,83 NLRB 187;Dixie Spindle d Flyer Company, Inc.,84 NLRB 109. RUB-R'ENGRAVING COMPANY477that the inclusion of Wilson in the supervisory hierarchy would resultin an inordinate ratio of about 5 supervisors to 13 rank-and-filers.3Upon a consideration of the entire record, we find, contrary to theTrial Examiner, that Wilson was an employee and not a supervisor,within the meaning of the Act.We further find, in fact and in law,thatWilson's discharge was violative of Section 8 (a) (1) and (3)of the Act.We shall accordingly order him reinstated with back pay.However, in accord with our usual practice where the Trial Examinerdismisses an 8 (a) (3) charge, in computing back pay and net earnings,the period between the Intermediate Report and the Decision andOrder herein shall be excluded.4ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders the Respondent, Rub-R EngravingCompany, St. Louis, Missouri, its officers, agents, successors, andassigns shall :1.Cease and desist from(a)Discouraging membership in the American Federation ofLabor, or any other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees or by discrimi-nating in any other manner in regard to their hire and tenure ofemployment, or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights to self-organization, toform labor organizations, to join or assist the American Federationof Labor, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities.2.Take the following affirmative action which the Board'finds willeffectuate the policies of the Act:(a)Offer to William H. Venable and Charles W. Wilson immedi-ate and full reinstatement to his former or substantially equivalentpositionwithout prejudice to his seniority or other rights andprivileges ;(b)Make whole each of said employees for any loss of pay he mayhave suffered by reason of the Respondent's discrimination againstSeeUnitedStates Gypsum Company,S5 NLRB 162.See E.L. Bruce Company, 75NLRB 522. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim, by payment to Venable of a sum of money equal to the amountwhich he normally would have earned as wages from the date ofhis discharge to the date of the Respondent's offer of reinstatement,less his net earnings during such period; and by payment to Wilsonof a sum of money equal to the amount which he would have earnedas wages during the period from the date of the Respondent's discrim-ination against him to the date of the Intermediate Report hereinand during the period from the date of the Decision and Order hereinto the date of the Respondent's offer of reinstatement, less his netearnings during such periods ;(c)Post at its plant in St. Louis, Missouri, copies of the noticeattached hereto marked Appendix A.5Copies of said notice, to befurnished by the Regional Director for the Fourteenth Region, shall,after being signed by the Respondent's representative, be posted bythe Respondent, and maintained by it for sixty (60) days thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material;(d)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order, whatsteps the Respondent has taken to comply herewith.CHAIRMAN HERZOG andMEMBER REYNOLDS,dissentingin part :We agree with the majority opinion insofar as it findsthat theRespondent has independently violated Section 8 (a) (1) by variousthreatening statements,and Section 8 (a) (3) of the Act by the dis-charge of Venable.For the reasons stated in the Intermediate Report, however, weagree with the Trial Examiner thatNilson'was a supervisor, asdefined by Section 2 (11) of theAct.Inview of the majority'scontrary conclusion,we need not pass upon the question of whetherthe dischargeof a "supervisor"under such circumstances wouldviolate the amended Act.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :5 In the event this order is enforcedby decree of a UnitedStates Court of Appeals, thereshall be inserted before thewords, "A DECISION AND ORDER," the words, "A DECREEOF THE UNITED STATES COURT OF APPEALS ENFORCING." RUB-11ENGRAVING COMPANY479WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist AMERICAN FEDERA-TION or LABOR or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyor all of such activities.-WE WILL OFFER to the employees listed below, who have notalready been offered reinstatement, full and immediate reinstate-ment to their former or substantially equivalent positions withoutprejudice to seniority or other rights and privileges previouslyenjoyed, and will make all employees listed below whole for anyloss of pay suffered as a result of the discrimination :William H. VenableCharles W. WilsonAll our employees are free to become or remain members of theabove-named Union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship' in, or activity on behalf of, any such labor organization.RUB-R ENGRAVING COMPANY,Employer.Dated -------------------By ---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMessrs. Ralph E. KennedyandHarry G. Carlson,for the General Counsel.Mr. Robert Grant Walsh,of St. Louis, Mo., for the Respondent.STATEMENT OF THE CASEUpon a charge duly filed by the American Federation of Labor, herein calledthe Union, the General Counsel of the National Labor Relations Board,' by theRegional Director for the Fourteenth Region (St. Louis, Missouri), issued hiscomplaint, dated May 10, 1949, against Rub-R Engraving Company, herein calledthe Respondent, alleging that the Respondent had engaged and was engaging inunfair labor practices within the meaning of Section 8 (a) (1) and (3), andSection 2 (6) and (7) of the National Labor Relations Act, as amended (June 23,1947, Public Law 101, 80th Congress, Chapter 120, 1st Session, 61 Stat. 136),'The General Counsel and the attorneys representing him at the hearing are referred toherein as the General Counsel ; the National Labor Relations Board, as the Board. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein called the Act.Copies of the charge, the complaint, and notices of hearing.thereon were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substance:(1) that the Respondent, on or about January 26, 1948, discharged Charles W.Wilson and William Venable, two of its employees, and has since refused toreinstate them to their former positions, for the reason that they joined orassisted the Union; and (2j that the Respondent has since November 1, 1947,interfered with, coerced, and restrained its employees by vilifying and dispar-aging the leadership of the Union and by threatening to close its plant if the Unionwere selected by the employees as their collective bargaining agent, and to dis-charge employees if they joined the Union.In its answer the Respondent alleged that it had discharged Wilson for good,cause, unrelated to any union affiliations or activities on his part; that Wilsonwas a supervisor within the meaning of the Act, and therefore not within theprotection of the Act; that Venable had resigned his job because of his admittedinability to perform the work required of him; and denied that it has committednny unfair labor practices.Pursuant to notice, a hearing was held at St. Louis, Missouri, on June 6 and 7,1949, before the undersigned Trial Examiner.The General Counsel and theRespondent were represented by counsel, and full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.After resting his case, counsel for the Respondent moved for dismissal of thecomplaint.Ruling on this motion was reserved ; the motion is disposed of by thefindings, conclusions, and recommendations 'hereinafter made.Before the closeof the hearing opportunity was afforded the parties to argue orally before theundersigned, and counsel for the Respondent presented such argument. Theparties were also offered opportunity to submit briefs and proposed findings offact and conclusions of law to the Trial Examiner.Briefs were received fromboth the General Counsel and counsel for the Respondent.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS Of THE RESPONDENTThe Respondent, Rub-R Engraving Company, is a Missouri corporation, havingits office and place of business in the City of St. Louis, Missouri, where it isengaged in the manufacture and sale of rubber printing plates and relatedproducts.During the year 1948, the Respondent purchased for use in the opera-tion of its business, materials including rubber, paper, metal type, and woodvalued at approximately $40,000, approximately 45 percent of which was shippedto it from points outside the State of Missouri.During the same year, theRespondent produced finished products at its aforesaid place of business in St.Louis, Missouri, valued at approximately $105,000, approximately 45 percent ofwhich was sold and shipped to purchasers outside the State of Missouri.Duringthe months of the year 1949 which had elapsed at the time of the hearing, thevolumes of the Respondent's purchases and sales were respectively, approxi-mately the same as during the corresponding months of 1948, as were the respec-tive percentages of such purchases and sales which were made from and to pointsoutside the State of Missouri. .The Respondent concedes, and the undersigned finds, that the Respondent isengaged in commerce within the meaning of the Act. RUB-R ENGRAVING COMPANYII.THE ORGANIZATION INVOLVED481The American Federation of Labor is a labor organization admitting to mem-bership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Background factsDuring January 1948, the Respondent's production force consisted of 16 em-ployees.These were divided as follows between the 3 departments of the plant :Engraving Department-1foreman and 6 rank-and-file employees;TypesettingDepartment-1alleged foreman' and 4 rank-and-file employees;Molding Depart-ment-1foreman' and 3 rank-and-file employees.The business is, and at all times material herein was, actively managed byPresident and General Manager William G. Henselmeier, and Treasurer andAssistant Manager Henry Henselmeier, father and son, respectively.Discussion with respect to affiliation with a union began among the Respondent'semployees during 1947. In about September of that year, some of the employeesgot in touch with a representative of the charging Union and affiliated with it,and efforts to organize the shop continued. On January 23, 1948, PresidentHenselmeier admittedly received a letter from the representative of the Union,dated January 22, containing the assertion tliat the Union had been designated bya majority of the Respondent's employees as their collective bargaining agent,and requesting that the Respondent recognize it as such.B. Interference, restraint, and coercionDuring November 1947, President William Ienselmeier approached employeeNorvell D. Beffa while the latter was at work in the plant, and during a conversa-tion which ensued, made the statement to Beffa that lie (Henselmeier) would"close the doors of this shop before [he would] let a union in here."'On a lateroccasion, about January 17, 1948, President Henselmeier discussed the subject ofunions with employee James Zonia while the latter was at work in the plant.During the course of this conversation, Henselmeier made the following state-ments : "I can't understand why those boys let gangsters lead them around by thenose.Why can't they make their own decisions? If the employees are loyal tothe company, the company will take care of those employees."'During the sameperiod, Foreman Harold Bogasch' of the Engraving Department told Zonia, his'This employee is above characterized as an "alleged foreman" because his status is oneof the issues hereinafter to be decided.'The status of the employee above referred to as foreman of the Molding Department isnot herein issue, was not litigated, and the characterization is used merely for convenience.The above finding is based on Beffa's testimony and on a sworn written statement of thiswitness, which was received in evidence.Beffa, while on the stand, testified that the state-ments contained in,his written statement were "correct."Henselmeier denied having madethe statement attributed to him by Beffa. In view of Beffa's obvious reluctance to givetestimony adverse to the Respondent, which the record plainly reflects, I am constrained tocredit his testimony, and the contents of his sworn statement, and to discredit Hensel-meier's denial.'The above finding is based on the testimony of Zonia, who impressed the undersigned asa credible witness.In crediting Zonia's testimony, the undersigned rejects Henselmeier'sdenials that he had ever discussed unions "with anyone."6It was stipulated that Bogasch was a supervisor within the meaning of the Act at thetime of the above-described conversation.The undersigned finds that the Respondlent isanswerable for the statements made by him to Zonia. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubordinate in that department, that President Henselmeier had threatened toreduce "the shop to a four-man shop if the union got in there."President Henselmeier's statement to Beffa that he would close the doors ofthe shop before he would let a union in, was clearly a threat to deprive the em-ployees of their jobs in the event that they exercised their right to organize.Suchcoercive statements are unquestionably proscribed by the Act.Henselmeier'sstatement to Zonia that the company would "take care" of those employees whoremained loyal to it, viewed in the context of the conversation, just as plainlyconstituted a promise of benefits to those employees who refrained from affiliatingwith the Union.The Act prohibits such promises of benefits as well as theirconverse, threats of reprisals for joining a union.The statement made by Fore-man Bogasch to Zonia, that President Henselmeier would reduce the shop to a"four-man shop" if the Union "got in," falls in the latter category.The under-signed finds that by the above statements, the Respondent interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act, thereby committing unfair labor practices within the meaningof Section 8 (a) (1) thereof.C.The discharge of Wilson and Venable1.CharlesW. Wilson-employment historyWilson was hired by the Respondent on January 25, 1946, as a journeymantypesetter.'His initial weekly wage of $42 was thereafter increased as follows:March 4, 1946, to $44 per week ; June 28, 1946, to $54 per week ; August 7, 1947,to $56 per week. On the occasion (June 28, 1946) when Wilson received the wageincrease of $10 per week, he was admittedly told by President Henselmeier, "Inall of these departments out here, I have got to have a key man-for each depart-ment to show these trainees.You are qualified for the job and I'm going tomake you the key man over that department."Wilson continued in the Respondent's employ until January 26, 1948, when hewas discharged.2.William H. Venable-employment historyVenable was hired by the Respondent on or about January 19, 1948, as operatorof a "vertical router," a machine which is used to remove excess metal fromdies upon which certain lettering or designs are marked, thus leaving the desireddesign or lettering sharply outlined, to be used in printing or embossing opera-tions.At the time of his employment, Venable told President Henselmeier, who inter-viewed him, that lie was an engraver by trade, and had had some experience inthe operation of "radial-aril routers," but very little experience on -vertical7 The findings with respect to the above conversation are based on Zonia's credited,undenied testimony.Zonia testified that the conversation took place "about a week beforewe anticipated notification of the organization of theunion."The undersigned infers thatthis has reference to the demand mad:; by the Union for recognition by the Respondent, inthe letter dated January 22, 1948..According to the undenied and credited testimony ofDavid Crow, then a rank-and-file employee in the Typesetting Department, Bogasch told himsometime during January 1948, that lie (Bogasch) thought that a union "would be a goodthing in the plant," but that lie doubted that "Mr. IIenselmeier would allow one." I do notbase any unfair labor practice finding on this remark, but make note of it as tending to cor-roborate the utterance of the above-described statement by Bogasch to Zonia.8The findings of fact made in this section are not in dispute except where specificallyindicated by the resolution of conflicts in the evidence. RUB-R ENGRAVING COMPANY483routers, such as were used by the Respondent.°Henselmeier testified as followswith respect to Venable's employment :...So, needing a router hand very bad, the boy looked good to me andI thought he was bright, and I made a proposition to him, I would try himout for a week; if he could do the work I would gladly keep Jilin, and Ioffered him $50.00 a week for the time he would spend working for me. If hecontinued, I would advance his salary. So that was satisfactory to himthat he try it out. I told him if he wanted to try it for about a week to seehow he would do . . .Venable summed up the interview as follows:Well, Mr. Henselmeier told me that it would take me a week or so to getused to the machine, and he thought it would take that long for me to get,you know, to learn the operation of this particular machine.After being hired at the conclusion of the interview, Venable reported for workon the following Wednesday, January 21, and worked that day, as well as Thurs-day, Friday, and on the following Monday (January 26), until he was discharged.3.Events surrounding the dischargesA day after Venable reported for work in the Respondent's plant, he wassolicited by employee Zonia to sign a.card designating the Union as his collectivebargaining representative.After taking the card home with him, and signingit that evening, Venable brought the signed card to work the next morning, Friday,.January 23, and at Zonia's suggestion handed it to Wilson.Wilson placed Venable's card in the drawer of his work desk, where it re-mained over the week end. The following Monday morning, January 26, Wilsontook the card out of the desk drawer and placed it between the pages of a dic-tionary, which lay on a cabinet about 5 feet from Wilson's desk.10 Shortly there-after, President Henselmeier came to the dictionary, opened it, picked up theunion card, and after looking at it, replaced it in the dictionary and then left theroom.'1About 15 or 20 minutes after Henselmeier had looked at the union card in thedictionary, he approached Wilson, and without stating any reason therefor, toldWilson that he was discharged."°Both types of router perform essentially the same functions, but different skills andtechniques are involved in their operation, since they are guided by different types of controls.10 It was Wilson's intention to leave the card there until that evening, when he plannedto turn it over to a representative of the Union, which was meeting that night.11The above findings with respect to the placing of Venable's signed union card in thedictionary, and Henselmeier's discovery of it, are based on the credited testimony of Wilsonand employee Fortel.Respondent's witness, Crow, testified that he saw Henselmeier onthe morning in question come to the cabinet where the dictionary was kept and Henselmeieradmitted that he had used the dictionary to "look up a word" that morning.He denied,however, that he had seen any card in the dictionary.The undersigned does not creditthis denial.12Wilson testified that the dictionary incident took place about 8 : 30 Monday morningand that Henselmeier discharged him about 15 or 20 minutes thereafter. Crow testifiedthat to the best of his recollection, Wilson was discharged at about 10 : 00 o'clock thatmorning.Fortel fixed the time of the dictionary incident as about 9: 30 a. m., and ofWilson's discharge as about 10 : 00 a. In.The undersigned does not deem it necessary tofix the exact hour of Wilson's discharge, but the time of his discharge is important withrelation to the time of Venable's termination.On the basis of the record as a whole, theundersigned concludes and finds that Wilson was discharged at about 10:00 a. m. onMonday, January 26, 1948.889227-51-vol. 8932 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout 30 minutes after Wilson,was discharged, Venable was called to PresidentHenselmeier's office, where Henselmeier informed him that his work had not beensatisfactory, and that he was discharged 134. Concluding findings with respect to the reasons for the discharge of Wilson andVenableThe Respondent contends that it discharged Wilson because of his unsatis-factory work and conduct over a period of some 6 months preceding his termi-nation.In support of this defense, President Henselmeier testified that "forat least a good six months" prior to. January 1, 1948, "there was a lot of horseplayin the shop . . . fellows laughing, cutting up and talking about everything,playing baseball games over on a Monday that they played Sunday, and talkingabout some tavern brawl that they had that Saturday night" ; that he had warned`Wilson "quite often" to stop this "horseplay" in the typesetting department, butthat he had not done so; and that Wilson had persistently violated a no-smokingrule in effect in the Respondent's shop, although he had been warned against suchviolation "about three times."In addition, Henselmeier testified, Wilson failedto report for work on Friday, January 2, 1948, and that during that day Wilsonhad made several telephone calls to the shop, including one to Henselmeier, andhad spoken in a manner which led Henselmeier to conclude that Wilson wasintoxicated..When asked when he had made the decision to dispense with Wilson's services,Henselmeier answered that lie had done so on the occasion of Wilson's absencefrom work on January 2, 1948. Assistant Manager Henry Henselmeier testifiedthat his father had told him on January 2 that "that was going to be all forCharley Wilson, and I should get busy and look for somebody else to take hisjob."He further testified that thereafter the Respondent made efforts to finda replacement for Wilson, and that when these efforts proved unsuccessful, theRespondent finally decided to replace Wilson with employee Crow, who at thetime was employed in the typesetting department.The contention that Wilson was discharged in part for his alleged failure tomaintain order in the typesetting department, and to prevent the employeesfrom engaging in horseplay, finds little or no support in the record.PresidentHenselmeier's testimony with respect to. this was extremely vague.He men-tioned no specific occasions when such derelictions occurred, nor did lie evenapproximately state the times when, as he contended, he had "quite often" warnedWilson about the matter.He testified generally, rather, that "there was a lotof. horseplay in the shop" which persisted from "at least a good six months" priorto January 1, 1948.It was stipulated, however, that as late as August 7, 1947,only 5 months before that date, and more than a year after Wilson was made"key-man" in the typesetting department, Wilson was granted a raise of $2.00per week.It is extremely unlikely, if Wilson had actually been guilty of anyserious lapses from his duty to maintain order in his department tip to that time,that the Respondent would have-rewarded him with that wage increase.Simi-larly, if he hadthereafterpersistently neglected his duty, one is led to wonder13The abovefindings are basedon Venable's creditedtestimony.Henselmeier'sdescrip-tion of Venable's dischargeis insubstantial agreement therewith.With respect to thetime of day when he discharged Wilson and Venable, respectively, Henselmeier testifiedthat lie discharged Wilson first, and that although he had no exact recollection of the timewhich thereafter elapsed until Venable's discharge, he thought it was "a couple of hours."The record as a whole indicates. and the undersigned finds, that Venable was dischargedwithin a halfhour or so after Wilson was. RUB-RENGRAVING COMPANY485why the Respondent would have retained him in its employ as a "keyman," orforeman, from August 1947 to January 26, 1948.14Moreover, there is nothingin the record to suggest that any instances of horseplay or any other type of mis-conduct occurred in the shop on Monday, January 26, or at any time immediatelypreceding, which would account for the Respondent's abrupt discharge of Wilsonin the middle of that morning.The record is clear that there was a nominal rule against smoking in theRespondent's shop, which was universally disregarded by the employees aswell as by top management.Thus, there were "no sinoking" signs posted invarious parts of the plant."President Henselmeier testified that the rule againstsmoking was promulgated because of fire insurance requirements.He admitted,however, that he never objected to employees smoking in parts of the plant otherthan the toilet, and that smoking in such other parts of the plant was general-indeed that he, himself, smoked in the plant.In view of the undisputed evidence that smoking was general in the Re-spondent's plant, that the Respondent made no real effort to prevent it, but,instead, set an example for the employees in violating the no-smoking rule,it is clear that the selection of Wilson alone for punishment, out of all the otherviolators of the no-smoking rule," would be discriminatory, unless it were shownthat Wilson's violations were in some respect different from, and thus more subjectto penalty, than the violations committed by the others..This difference the Respondent seeks to. establish through its contention thatWilson was on several unspecified occasions, caughtsmoking in the toilet,waswarned to desist from this practice, but again, at some unspecified time, repeatedthe offense."President Henselmeier testified that he did not enforce the no-smoking rule,except as it pertained to smoking in the toilet, because smoking in that roomwas especially dangerous, due to the presence of sawdust in the room next tothe toilet, about 4 or 5 feet from the toilet door.He claimed that on severaloccasions fires had started in this sawdust.Henselmeier did not explain why it was necessary to prohibit smoking only inthe toilet room, in order to prevent saw-dust in the next room from being ignited.14Wilson denied that he had ever been criticized for engaging in horseplay.When askedwhether it ever happened in the typesetting department that the "young fellows who werethere as trainees started fooling around instead of working," Wilson answered, "Well, no,sir.They was a pretty consistent department,I'd say.They didn't have any opportunitiesto play around."On the basis of the record as a whole,the undersigned is persuaded, andconsequently finds, that Wilson had not, during the period from June 28, 1946 (when hewas made "key-man" inhis department), to the date of his discharge, permitted theemployees therein to make a practice of engaging in "horseplay," or other activities dis-ruptive of their work.The undersigned further finds that Wilson's alleged derelictionsin this respect were not a factor in the Respondent'sdecision to discharge him onJanuary 26, 1948.15Based on the testimony of Zonia, Wm. Henselmeier,and Crow.15Wilson admitted that soon after he came to work for the Respondent, the Respondent'sno-smoking rule was called to his attention, and that instructions were given him to warnother employees in his department that to smoke "any place" in the plant, would subjectthem to discharge.He also admitted that he had seen employees smoking on the premises,in violation of the rule, but had done nothing about it.Wilson did not deny that he badhimself broken the rule against smoking.17Henselmneier testified that Wilson "was smoking pretty regular [in the toilet] afterbeing warned about three times.I told him the last time,regardless of who it was, I hadenough of it ; if I caught him or anybody else smoking from there on it was their job.Thefirst man Ihappened to catch was Charley Wilson."No testimony was offered as to thetimes or approximate times when any of these alleged violations or warnings occurred. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn any event, his testimony that the Respondent's no-smoking rule was under-stood to prohibit only smoking in the toilet, is rebutted by other evidence.Em-ployee Zonia testified that "there were signs all over the building" prohibitingsmoking, and that the rule "applied to the entire plant," not only to the toilet.Similarly, employee Beffa, who, as will be recalled, exhibited a reluctance totestify against the Respondent, averred in a sworn statement, which is inevidence:I know that smoking is not allowed in the building. There aresigns invarious sections of the shop which say, "No Smoking." . . . I have seenMr. Ilensehneier on numerous occasions smoking in various sections of theshop where smoking is prohibited.The Respondent's own witness, Crow, testified that the no-smoking rule appliedto the entire plant "outside of the offices," until led by a suggestive question totestify, "Yes.There is absolutely no smoking in the toilet, I know." 36I am persuaded by the evidence as a whole, and find, that the Respondent'sno-smokingrule,which was admittedly disregarded by management and em-ployees alike, was not limited in its application to the toilet room. It followsthat even if Wilson's violations of the rule did, to some degree, play a part in hisdischarge, the discharge was to that degree discriminatory. In any event, how-ever, the preponderance of the evidence leads me to the conclusion that Wilson'ssmoking in the plant had nothing to do with the Respondent's decision to dis-charge him, and I so find.As has been above noted, President Henselmeier testified only in the vaguest,erms with respect to the time of Wilson's persistent violations of the rule, hiswarning Wilson not to repeat the offense, and the occasion when Wilson was the'first one caught" violating it thereafter. It hardly seems possible that Hensel-meier would have waited some indefinite time to discharge Wilson, if as he testi-fied, he had issued a warning to Wilson that the next employee caught in violationof the rule would be discharged, and had then actually apprehended Wilson as thefirst such violator.It should be kept in mind that there is nothing in the recordto indicate that Wilson's alleged act of smoking in the toilet occurred on or closeto the day he was discharged. On the contrary, Wilson credibly testified thathe was not smoking on the occasion of his discharge.19We are left with the third reason cited by the Respondent as a cause forWilson's discharge, namely, his absence from work on January 2, 1948, and theRespondent's belief that he was intoxicated that day.16Crow's testimony on this point is set forth verbatim :Q.Do you know the regulations on smoking on the premises?A. I know there's no smoking allowed in the premises.Q. Is there any particular place where that is rigidly enforced?A.Well,it's all over the plant,I believe,outside of the offices.Q.Has there been any attention called to you either during the time you were aworking employee or(luring the time you have been a foreman,as to this regulationas pertains to the toilet?A. Yes.There is absolutely no smoking in the toilet,I know.Q.Why is that,what danger is there?A. ?1Ir. I3enselmeier says it's on account of insurance of tire.19Wilson explained that the union members among the employees had been warned bythe representative of the Union to be careful not to violate the no-smoking rule,in view ofthe Union's demand for recognition which had been mailed to the Respondent on January22. RUB-R ENGRAVING COMPANY487Wilson admitted his absence from work on the day in question, and the factthat he had telephoned the Respondent, as he testified, to report his absence.He did not deny that he was under the influence of liquor that day.Under the circumstances, it would appear that the Respondent reasonably be-lieved that Wilson's absence on January 2 was caused by drinking.Apparently,however, the Respondent viewed the incidentat the timeas an isolated derelic-tion 21 onWilson's part which it was willing to, and which in fact it did,condone.The undisputed evidence shows that Wilson returned to work thenext day, that he was not criticized or reprimanded for his previous day's absence,and that he was permitted to remain in the Respondent's employ until January26, 1948, without the incident ever being mentioned, even on the occasion of hisdischarge.In concluding, as he does, that the Respondent condoned Wilson's absencefrom work on January 2, the undersigned is not disregarding the testimony ofthe Henselmeiers that they reached a decision on that day to discharge Wilson,and that they thereafter ;began looking about for a replacement. In the light ofthe record as a whole, the undersigned is constrained to discredit this testimony.The Respondent has come forward with no explanation whatsoever for thestrange timing of Wilson's discharge. If, as the Respondent contends, it wasmerely waiting until it succeeded in finding a suitable man to replace Wilson,before effecting his discharge, the question arises why it suddenly discharged himwithout stating any reason, in the middle of the morning some 3 weeks later, ata time when it had not yet secured the sought-for replacement 21 The under-signed concludes and finds that the Respondent, having condoned Wilson's absencefrom work on January 2, was not motivated in discharging him on January 26,1948, by his aforesaidabsence.Aside from President Hensehneier's receipt of the Union's demand for recog-nition on January 23, and his discovery of Venable's union card in Wilson'sdepartment on the morning of his discharge, the record offers no clue withrespect to events occurring about the time of Wilson's discharge, which wouldhave precipitated this abrupt action.The Respondent having failed to advancea convincing explanation of its real reasons for discharging Wilson, the under-signed is persuaded that such an explanation is offered solely by the Respondent'sdemonstrated opposition to the Union's organizational efforts, the receipt bythe Respondent of the Union's demand for recognition only 3 days beforeWilson's discharge, and President Henselmeier's discovery of Venable's signedunion card hidden in Wilson's department minutes before Wilson's discharge.The undersigned infers and finds that President Henselmeier, after seeingVenable's union card in the dictionary in the typesetting department, concludedthatWilson was connected with the recruitment of Venable into the Union,and that Henselmeier thereupon discharged Wilson in reprisal therefor.With respect to Venable, the Respondent takes the position that he wasemployed on a trial basis, that his work proved to be unsatisfactory and thathe was discharged solely for that reason. It contends that his affiliation withthe Union had nothing to do with the termination of his employment.20President Henselmeier could recall no previous absences from work by Wilson duringthe preceding 6 months,and the Respondent does not contend that Wilson had on anyprior or subsequent occasion allowed drinking to interfere with his work.21After Wilson was discharged, his position as "key-man" or foreman in the typesettingdepartment was filled by the promotion of employee Crow thereto. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel contends that the Respondent's alleged dissatisfactionwith Venable's work is a mere pretext by which the Respondent seeks to obscurethe real reason for the discharge, namely, Venable's affiliation with the Union.It is undisputed that Venable commenced work in the Respondent's planton Wednesday, January 21, 1948, after a prior interview with President Hensel-meier which has been summarized above. It is pertinent at this point to recall.that Henselmeier was advised by Venable that the latter lacked experience with.the machine which the Respondent hired him to operate, but that Henselmeiernevertheless urged him to "try it out for about a week," because the Respondent.was badly in need of a "router hand" at the time, and Henselmeier thoughtthat Venable would be able to acquire the necessary skill to operate the machine..When Venable reported for work, he was instructed to operate a router nextto that of employee Zonia, who was assigned to "explain the work" to Venable.Foreman Bogasch of the department in which Venable was employed, testifiedthat he "had very little to do with [Venable] other than to stop occasionallyat his machine and ask him how he was coming along," and that "one of theother routers worked with [Venable] to make him acquainted with the type ofwork."Bogasch further testified that after Venable came to work, he admittedthat he "did not know the work on this particular machine . . . couldn'tmake the grade, and was willing to give it up," but that Bogasch "told him tostick with it a little while, it took him a little while, maybe . . ." `'Asked to evaluate the quality of Venable's work, Bogasch testified that hehad examined several pieces of Venable's work and found them to be unusable.'Employee Zonia, who was assigned to guide Venable during the litter'slearning period, and who was admittedly a reasonably competent router, testifiedthat he had found Venable's work to be "satisfactory," and on cross-examinationreiterated that in his judgment he would class Venable's work as satisfactoryeven if judged by the standards expected of a journeyman router. AlthoughZonia impressed the undersigned as, on the whole, a credible witness, his ap-praisal of Venable's work is not relied upon. In view of Zonia's active role asa union adherent. and in the light of the record as a whole, which convincesthe undersigned tat Venable's work as a router fell below the standard thatwould be expected of a fully qualified journeyman, the undersigned is persuadedthat Zonia's evaluation of Venable's workmanship was not entirely unbiased.From the record as a whole, the undersigned is persuaded that while Venable'swork, during the' 3 days and a fraction that he worked for the Respondent, wasnot that of a journeyman router, neither was it as bad as the Respondent nowtries to make out. For example, Beffa, who was employed by the Respondentas a journeyman router and engraver, testified that he had scan several pieces22Bogasch's above-quoted testimony as to Venable's admission that he lacked experienceon that particular machine, and his encouragement of Venable to "stick with it." is inobvious conflict with Bogasch'stestimony at another point that lie understood thatVenable was a fully qualified journeyman,and that Henselmeierhad toldBogasch to"handle[Venable]as any other"router.In view of Henselmeier's own testimony withrespect to Venablc's employment,it would be absurd to believe that Ilenselmeier would havegiven Bogasch any such instructions.The undersigned does not credit the aforesaidtestimony of Bogatch.23Bogasch stated that he "may have" examined two pieces of work done by Venable, orthat it "may have been four,"and that he "supposedtheywere discarded"or perhaps"touched up or tooled up to be passable in use." In view of the vagueness of Bogasch'stestimony,his admission that he had "had very little to do with" Venable'swork,and theinconsistencies of his testimony.the undersigned places no reliance on his evaluation ofVenable'swork, nor on his further testimony that he had made an adverse report to Presi-dent Henselmeier with respect to Venable'swork,prior to the time Venable was discharged. RUB-R ENGRAVING COMPANY489ofwork done by Venable.He characterized the work as not "good work atall; it was pretty bad work."When asked by counsel for the Respondent "howmany jobs" Venable had "spoiled," Beffa testified, "I don't recall if he reallyIknow that he damaged them up pretty bad, they might have wentthrough." 2+Beffa further testified that he had "trimmed up" two or threepieces of Venable's work, in order to bring them up to an acceptable standard.Henry Henselmeier, the Respondent's assistant manager, testified that afterbeing told by FQreman Bogasch that Venable's work was "not up to par," helooked at "some of the jobs" and "agreed very much that it wasn't the kindof work that we were used to turning out."When asked specifically how manyof Venable's jobs he had examined, Henselmeier answered that he recalled butone-the "particular job . . . the morning that he was dismissed." On cross-examination, however, he testified that he had examined two of Venable's jobs,but had not "paid too much attention to the first one" and "didn't make anycriticism of it," but that the last job performed by Venable was so bad he "wasafraid to let the job go out . . .President William Henselmeier, who actually discharged Venable, testified thatalthough he had examined several pieces of Venable's work prior to Monday, theday of his discharge, and considered them so "unsatisfactory" that he "prettynear" made his mind up by Friday evening to let Venable go, he did not criticizeor warn Venable in any way. He further testified that he finally decided to dis-charge Venable after seeing a job which Venable finished on Monday morning,.and which "looked awful bad" to him.The undersigned is unfavorably impressed by the attempts of the Respondent'switnesses first to create the impression that Venable's work was so bad that ithad to be scrapped, and then, upon being pressed for specific details, admitting,that his work was usable after being "touched up" or trimmed.Moreover, thefact that Foreman Bogasch admittedly paid no particular attention to Venable's.work, and encouraged him to "stick with it" when Venable expressed some doubtsas to the progress he was making, as well as Henselmeier's failure to criticize orwarn him during Wednesday, Thursday, or Friday, added to the fact that Venablewas permitted without comment to start work on Monday, are inconsistent withPresident Henselmeier's testimony that Venable was performing so poorly onthe job that he had "pretty near" made up his mind to discharge him on Friday.Keeping in mind the undisputed fact that Venable had been hired with the under-standing that he was inexperienced in the operation of a vertical router, and thefacts above summarized, one is led to the conclusion that Venable was doingabout as well on the job as the Respondent expected. And even if we are to creditPresident Henselmeier's testimony that the first piece of work turned out byVenable on Monday was unsatisfactory, it is incredible that he would have beensummarily discharged without even being allowed to complete the day, unlesssome intervening circumstance influenced the Respondent so precipitately toterminate his trial period on the job.The undersigned is convinced that something more than mere coincidence ac-counts for the Respondent's almost simultaneous discharge of Venable and Wilsoninmid-morning, immediately after Venable's affiliation with the Union becameknown to it. In view of the Respondent's opposition to the unionization of itsemployees, the inconsistencies in the testimony adduced to justify Venable'sdischarge, and the aforesaid suspicious timing of his discharge, the undersigned24As abovenoted,Bella impressed the undersigned as a witnessfriendly to theRespondent. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinds that the Respondent discharged Venable on Monday, January 26, 194,because of his affiliation with the Union, thereby discriminating in regard to hishire and tenure of employment, and discouraging membership in the Union, andinterfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.5.The Respondent's contention that Wilson was a supervisor, and thereforeoutside the protection of the ActWilson admitted that on June 28, 1946, he was granted a wage increase of $10per week, and was told by President Henselmeier that he was being made the"key man over [the typesetting] department." 26President Henselmeier testified that at the time he promoted Wilson to theaforesaid position, he told Wilson that he was conferring on him the "authorityto hire and fire anybody that he saw fit, that didn't do his work the way he thoughtit should be done, and it was up to him to supervise all work."He also testifiedthat Wilson had the same authority in the typesetting department, as ForemanBogasch had in the engraving department. The supervisory status of Bogaschwas stipulated by the General Counsel.Although the record is replete with conflicting testimony as to the specificpowers and duties conferred upon Wilson, the undersigned is persuaded by apreponderance of the evidence that the Respondent never defined Wilson's au-thority in specific detail, but rather conferred authorityupon him in generalterms responsibly to direct the operations of the typesetting department. 26Thus, for example, Wilson admitted that he as well as Assistant Manager Hensel-meier madework assignments to the employees, that he had authority to, and did,instruct employees to work overtime,27 that lie made reports tohis superiors onthe work progress of the employees in the typesetting department, and thathe had authority to direct the employees in their work and to maintain disciplinein the department:'Wilson's general supervisory authority over the employeesin the typesetting department is further indicated by the testimony of Fortel,awitnessfor the General Counsel, who acknowledged that Wilson was "incharge" of that department, that he considered Wilson his immediate superior,and that he obeyed his orders as such.^ President Henselmeier testified that on the above-described occasion he told Wilsonthat he was promoting him to the position 6f "foreman."The undersigned does not deemit necessary to resolve the conflict as to whether the title of Wilson's job was thereafter"key man" or "foreman," since his status will be determined by the powers he actuallyexercised in his capacity of foreman or key man, whichever it was.20For example, the record shows that despite President Hensehneier's testimony that hespecifically gave Wilson authority to hire and fire, the actual hire and discharge of em-ployees was done by Henselmeier himself, and that Wilson's recommendations with respectto the hire of employees were treated no differently than the recommendations made byrank-and-file employees.27Wilson at first denied that he was authorized to "ask people in [his] department tostay overtime" but when confronted with his contrary testimony at page 101 of the tran-script in a prior representation proceeding (Case No. 14-RC-132), he admitted that it was"possible" he may have testified to that effect, and that the record "would be correct."28That Wilson's relationship to the employees of the typesetting department was morethan that of a mere "instructor," or that of a journeyman to apprentices, as the GeneralCounsel contends, is shown by the incident involving employee Goetz.As Wilson himselfadmitted, Goetz was a journeyman typesetter employed in his department when he was pro-moted to the position of foreman or key man. Goetz resented Wilson's promotion to a posi-tion of authority over her, and voluntarily quit the Respondent's employment after Wilsonordered her to perform certain work, and the Respondent sustained Wilson's authorityto do so. RUB-R ENGRAVING COMPANY491.The undersigned is persuaded, and finds, that on and after June 28, 1946, Wil-son was a supervisory employee of the Respondent, with authority to discipline,and responsibly to direct the other employees in the typesetting department. Inview of Wilson's possession and exercise of the supervisory authority hereinbe-fore defined, the undersigned concludes that he occupied a supervisory position re-gardless of whether or not he possessed certain other specific powers with respectto which the record is in dispute, and which conflicts the undersigned does notdeem it necessary to resolve.Since supervisors' are specifically excluded from those "employees" who are-defined by the Act as within its protection, it would seem to follow that the.undersigned is precluded from recommending, and the Board from ordering, anyremedy for his discharge, discriminatory though it has been found. The GeneralCounsel argues, however, that even though Wilson be found to be a supervisor,his discharge was effected in order "to discourage the union membership ofnonsupervisory employees, and as such constituted a violation of Section 8 (a)(1) of the Act."The General Counsel further contends that since Wilson's:discharge constituted an invasion of the rights of the nonsupervisory employees,the only effectual remedy for such a violation would be to order Wilson's rein-statement with back pay.The General Counsel accurately points out that the Respondent does notherein justify the discharge' of Wilson on the ground that it was seeking to,preserve its neutrality toward the charging Union.Nor can the undersigned.quarrel factually with the General Counsel's contention that Wilson's discharge.was effected by the Respondent in reprisal for his activity on behalf of the-Union, and as such, had the necessary effect, as was intended by the Respondent,of discouraging affiliation with the Union generally by its employees.Nevertheless, the undersigned finds no merit in the legal conclusions urged by the General.Counsel.As is amply clear from the legislative history of the Act as amended,when the Congress excluded supervisory employees from the protection of theAct, it thereby intended that supervisors should be without remedy when dis-charged or otherwise penalized by their employers for engaging in organizationalactivities.And it was specified in the Senate Report on this subject (SenateReport No. 105 on S. 1126, 80th Congress, 1st Session) that this was so whetherthe organizational activity of the supervisors so penalized consisted of activityon behalf of a rank-and-file employees' organization, as here, or one composedsolely of supervisors.To predicate a finding of unfair labor practices upon an employer's conductin penalizing union activity by one of his supervisory employees, would, in viewof the foregoing, seem to be squarely in conflict with the Congressional intent 29The undersigned will recommend that the complaint be dismissed insofar as italleges that the Respondent's discharge of Wilson constituted an unfair laborpractice 8°IV. TIIE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce^ In support of his position, the General Counsel cites the Board's brief to the UnitedStates Supreme Court inVail Manufacturing Company v. N. L. R. B.,October Term, 1947,No. 794.But we are not considering here the discharge of a supervisory employee inreprisal for the latter's refusal to participate in his employer's unfair labor practices.11SeeAlabama MarbleCo., 85 NLRB 924. (Ite John T. Stewart.) 492DECISIONSOF NATIONALLABOR RELATIONS BOARDamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHavingfound that the Respondent has engaged in unfair labor practicesaffecting commerce, it will be recommended that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Having found that the Respondent has discriminated in regard to the hire andtenure of employment of William H. Venable, the undersigned will recommendthat, in order to effectuate the purposes and policies of the Act, the Respondentoffer him immediate and full reinstatement to his former or a substantiallyequivalent position," without prejudice to his seniority and other rights andprivileges. It will also be recommended that the Respondent make Venable wholefor any loss of pay he may have suffered by reason of the Respondent's discrim-ination against him, by payment to him of a sum of money equal to the amount hewould normally have earned as wages from the date of his discharge, to the dateof the Respondent's offer of reinstatement, less his net earnings during thatperiod."It has also been found that the Respondent interfered with, restrained, andcoerced its employees in the exercise of the rights. guaranteed them by the Act,by threatening reprisals against employees who exercised those rights, and prom-ising benefits to those who refrained from doing so.In view of the above findings, the undersigned is convinced that the Respondenthas demonstrated an intent generally to interfere with, restrain, and coerce itsemployees in the exercise of their rights under the Act, and that the commissionof other unfair labor practices by the Respondent is reasonably to be anticipatedfrom the Respondent's conduct in the past. In order, therefore, to make effectivethe interdependent guarantees of Section 7 of the Act, to prevent a recurrenceof unfair labor practices, and thereby minimize industrial strife which burdensand obstructs commerce, and thus effectuate the policies of the Act, the under-signed will recommend that the Respondent cease and desist from in any mannerinfringing upon the rights guaranteed in Section 7 of the Act 33Since the undersigned has found that the Respondent did not commit an unfairlabor practice by discharging Charles W. Wilson, it will be recommended that thecomplaint be dismissed insofar as it alleges that Wilson's discharge constituteda violation of the Act..Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS of LAw1.The American Federation of Labor is a labor organization within the mean-ing of the Act.2.By interfering with, restraining,. and coercing its employees in the exerciseof the rights guaranteed them in Section 7 of the Act, the Respondent has engaged311naccordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent positron" is intended to mean "former Position wher-ever possible and if such position is no longer in existence then to a substantially equiva-lent position."SeeTheChaseNational Bank of the City of New York, San Juan, PuertoRico, Branch,65 NLRB 827.32SeeCrossett LumberCo., 8 NLRB 440.33 SeeMay Department Stores v. N. L. R. B.,326 U. S. 376,affirming asmodified 145F. 2d 66 (C. C. A. 8), enforcing 53 NLRB 1366. RUB-R ENGRAVING COMPANY493in and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.3.By discriminating in regard to the hire and tenure of employment of WilliamH. Venable, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not engaged in unfair labor practices by its dischargeof Charles W. Wilson.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, itishereby recommended that the Respondent, Rub-R Engraving Company, St.Louis, Missouri, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in the American Federation of Labor, or anyother labor organization of its employees, by discharging or refusing to rein-state any of its employees or by discriminating in any other manner in regardto their hire and tenure of employment, or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form labor organiza-tions, to join or assist the American Federation of Labor, or any other labororganization, to bargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all of such activities.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to William H. Venable immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniorityor other rights and privileges ;(b)Make whole the said William H. Venable for any loss of pay lie mayhave suffered by reason of the Respondent's discrimination against him, bypayment to him of a sum of money equal to the amount which he normally wouldhave earned as wages from the date of his discharge to the date of the Respond-ent's offer of reinstatement, less his net earnings during such period ;(c)Post at its plant in St. Louis, Missouri, copies of the notice attached tothis Intermediate Report marked Appendix A. Copies of said notice, tobe furnished by the Regional Director for the Fourteenth Region, shall, afterbeing signed by the Respondent's representative, be posted by the Respondent,and maintained by it for sixty (60) days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Rea-sonable steps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material;(d) Notify the Regional Director for the Fourteenth Region in writing, withintwenty (20) days from the date of the receipt of this Intermediate Report, whatsteps the Respondent has taken to comply therewith.It is further recommended that the complaint be dismissed insofar as italleges that the Respondent's discharge of Charles W. Wilson constituted anunfair labor practice.It is further recommended that unless on or before twenty (20) days fromthe receipt of this Intermediate Report, the Respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, the 494DECISIONSOF NATIONALLABOR RELATIONS BOARDNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,.an original and six copies of a statement in writing setting forth such excep-tions to the Intermediate Report or to any other part of the record or proceed-ing (including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof ; and any partymay, within the same period, file an original and six copies of a brief in sup-port of the Intermediate Report. Immediately upon the filing of such state-ment of exceptions and; or briefs, the party filing the same shall serve a copythereof upon each of the other parties. Statements of exceptions and briefsshall designate by precise citation the portions of the record relied upon andshall be legibly printed or mimeographed, and if mimeographed shall be doublespaced.Proof of service on the other parties of all papers filed with the Boardshall be promptly made as required by Section 203.85.As further provided insaid Section 203.46, should any party desire permission to argue orally beforethe Board, request therefor must be made in writing to the Board within ten(10) days from the date of service of the order transferring the case to theBoard.In the event no Statement of Exceptions is filed as provided by the aforesaid.Rules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 7th day of November 1949.ISADORE GREENBERG,TrialExaminer.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist the AMERICAN FEDERATION OF LABOR, or anyother labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or torefrain from any or all of such activities.WE WILL OFFER to WilliamH. Venable immediate and full reinstatementto his former or substantially equivalent position without prejudice to anyseniority or other rights and privileges previously enjoyed, and make himwhole for any loss of pay suffered as a result of the discrimination.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to RUB-R ENGRAVING COMPANY495hire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.RuB-RENGRAVING COMPANY,Employer.By ---------------------------------(Representative)(Title)Dated----------------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.